 
EXHIBIT 10.1
 
Loan Agreement
 
This agreement based on the loan between Hyperera Technology (Beijing) Co., Ltd.
(hereinafter referred to as Party A) and Greensaver Corporation. (hereinafter
referred to as Party B). Both sides agreed on Party A lend RMB ten million (10
million) to Party B regarding following provisions:


1.
Party A lend ten million (10 million) RMB to Party B and this 10 million RMB has
been transferred to Party B’s designated account in full.

2.
If both parties reached an agreement for joint venture cooperation in June 30,
2011, this loan will be automatically convert to common shares of both party’s
joint venture equity. If joint venture agreement is not reached before June 30,
2011, then this loan (RMB 10 million) will be treated as short-term loan from
Party A to Party B.

3.
Party B promised that if both parties in the June 30, 2011 failed to reach
agreement, Party B shall repay principal and interest payments at the annual
interest rate of 10% to Party A within 3 months after the date of termination of
the joint venture investment.

4.
The owner of Party B, Mr. Wang Lidu bears unlimited personal liability to this
agreement and Party B to shall guarantee the loan by all Party B’s assets.

5.
If it is not entirely, this Agreement subjects to negotiations of both sides and
the supplementary provisions made, which has the same effect with this contract.


 
 

--------------------------------------------------------------------------------

 